UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
HAYAL AZIZ AHMED AL-MITHALI,               )
                                           )
                        Petitioner,        )
                                           )
            v.                             ) Civil Action No. 05-cv-2186 (ESH)
                                           )
GEORGE W. BUSH et al.,                     )
                                           )
                        Defendants.        )
__________________________________________)

                                             ORDER

       Upon consideration of respondents’ motion to clarify or reconsider two case management

order provisions and to stay those obligations pending resolution of this motion and any appeal

[142], petitioner’s memorandum in opposition [148], petitioner’s cross-motion for adoption of

Judge Hogan’s January 15, 2009 Alsawam Order and production of the unclassified statement of

facts [147], and for the reasons stated in a court proceeding held on January 30, 2009, it is hereby

       ORDERED that respondents’ motion to clarify or reconsider is GRANTED IN PART

AND DENIED IN PART insofar as this Court’s previous Orders are amended as follows:

       1. The phrase “or any evidence within its actual knowledge” is deleted from section 3 of

           the Court’s December 19, 2008 Order and page 1 of the Court’s January 9, 2009

           Order, and the scope of discovery regarding exculpatory evidence is defined in Judge

           Hogan’s Order of November 6, 2008, as amended on December 16, 2008.

       2. The discovery ordered in paragraph 1 of the Court’s January 9, 2009 Order shall be

           limited to documents that reflect or refer to statements made by petitioner to either

           foreign or domestic authorities between September 11, 2002 and October 28, 2002.




                                                 1
        3. The discovery ordered in paragraph 2 of the Court’s January 9, 2009 Order shall be

           confined to evidence of abuse, torture, or coercion that occurred between September

           11, 2002 and October 28, 2002.

        4. The scope of search for the evidence described in paragraphs 1 and 2 shall include the

           DOJ attorneys who are litigating the habeas corpus petitions filed by detainees at

           Guantanamo Bay, the three databases of the Department of Defense, and the agency

           identified by the Court.

        5. All other provisions of the Court’s December 19, 2008 and January 9, 2009 Orders

           shall remain in effect. It is further

        ORDERED that the government’s motion for certification for interlocutory appeal is

DENIED. It is further

        ORDERED that petitioner’s cross-motion for adoption of Judge Hogan’s January 15,

2009 Alsawam Order and production of the unclassified statement of facts is GRANTED IN

PART:

        6. On or before February 13, 2009, the government shall produce an unclassified version

           of the narrative section of the Statement of Facts, which was filed as a classified

           document on December 31, 2008.

        7. On or before February 13, 2009, the government shall undertake declassification of

           all statements made by petitioner that are contained within the three documents

           identified by petitioner’s counsel during the court proceeding held on January 30,

           2009.

        8. The Court will apply Judge Hogan’s Order, dated January 15, 2009, as clarified on

           January 30, 2009, in Alsawam v. Obama, 05-cv-1244, to this action.




                                                   2
SO ORDERED.



                         _________/s/______________
                         ELLEN SEGAL HUVELLE
                         United States District Judge


Date: February 2, 2009




                           3